 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 1 of 14 Page ID #:1235



1    DEBORAH CONNOR, Chief
     Money Laundering and Asset Recovery Section (MLARS)
2    MARY BUTLER, Chief, International Unit
     WOO S. LEE, Deputy Chief, International Unit
3    BARBARA Y. LEVY, Trial Attorney
     JOSHUA L. SOHN, Trial Attorney
4    Criminal Division
     United States Department of Justice
5       1400 New York Avenue, N.W., 10th Floor
        Washington, D.C. 20530
6       Telephone: (202) 514-1263
        Email: Woo.Lee@usdoj.gov
7    NICOLA T. HANNA
     United States Attorney
8    STEVEN R. WELK
     Assistant United States Attorney
9    Chief, Asset Forfeiture Section
10   JOHN J. KUCERA (CBN: 274184)
     MICHAEL SEW HOY (CBN: 243391)
11   Assistant United States Attorneys
     Asset Forfeiture Section
12      312 North Spring Street, 14th Floor
        Los Angeles, California 90012
13      Telephone: (213) 894-3391/3314
        Facsimile: (213) 894-0142
14      Email: John.Kucera@usdoj.gov
               Michael.R.Sew.Hoy.gov
15
     Attorneys for Plaintiff
16   UNITED STATES OF AMERICA

17
                          UNITED STATES DISTRICT COURT
18
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
     UNITED STATES OF AMERICA,          )   No. 2:16-CV-5376-DSF (PLAx)
20                                      )
               Plaintiff,               )
21                                      )   JOINT EX PARTE APPLICATION TO
                     v.                 )   AMEND ORDER FOR INTERLOCUTORY
22                                      )   SALE AND SUBSTITUTE RES
     REAL PROPERTY LOCATED IN NEW       )   PURSUANT TO 18 U.S.C. §§ 981
23   YORK, NEW YORK,                    )   (g)(6) and 983(j); DECLARATIONS
                                        )   OF EMILY BEARE, DAVID A.
24                                      )   KETTEL, AND BARBARA LEVY
               Defendant.               )
25                                      )
     212 West 18th Street LLC,          )
26                                      )
                Titleholder.            )
27   //
28   //
                                        1
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 2 of 14 Page ID #:1236



1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2         PLEASE TAKE NOTICE that Plaintiff United States of America
3    (the “Government”) and claimant Board of Managers of the Walker
4    Tower Condominium, a/k/a Residential Section of the Walker Tower
5    Condominium (the “Board of Managers”)(together with the
6    Government, the “Movants”), by and through their respective
7    undersigned counsel, hereby move ex parte to amend the order
8    (“Interlocutory Sale Order”) issued by the Court on July 3, 2019
9    for an interlocutory sale of the real property located at 212
10   West 18th Street, Unit PH1, New York, NY 10011 (Block 767, Lot
11   1556 located in Manhattan Borough) (“Defendant Real Property”),
12   pursuant to 18 U.S.C. §§ 981(g)(6) and 983(j).        Specifically,
13   Movants respectfully request that the Court issue an order
14   amending the terms of the Interlocutory Sale Order to:
15        (1)   grant the Government sole discretion to accept the
16              offer (“Offer”) described herein or any offer that is
17              within twenty-five (25) percent of the value of the
18              Offer for the interlocutory sale of the Defendant Real
19              Property; and
20        (2)   specify that the amounts due to the Board of Managers
21              will be paid out of the proceeds of the interlocutory
22              sale.
23          This ex parte application is brought pursuant to Civil
24   Local Rule 7-19 and the Procedures of the Honorable Dale S.
25   Fischer, and is based on this Ex Parte Application, accompanying
26   Memorandum of Points and Authorities, the Declaration of Emily
27   Beare (“Beare Decl.”), the Declaration of David A. Kettel
28   (“Kettel Decl.”), the Declaration of Barbara Levy (“Levy Decl.”)

                                        2
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 3 of 14 Page ID #:1237



1    filed simultaneously herewith, the pleadings, the record and the
2    other papers on file in this action, and upon such further
3    evidence or argument as may be presented to the Court.
4         On February 11, 2020, counsel for Movants and counsel for
5    claimants 212 West 18th Street LLC, Atlantic Property Trust, and
6    Minor Children Beneficiaries, through their guardian Safeya
7    Ahmed Kulaib Al Hameli (collectively, the “Qubaisi Claimants”)
8    conferred by telephone regarding Movants’ intention to accept an
9    offer (the “Offer”) for the Defendant Real Property consistent
10   with the Court’s Interlocutory Sale Order.       Counsel for the
11   Qubaisi Claimants did not indicate during this call whether they
12   would accept the Offer.    On March 3, 2020, counsel for the
13   Government e-mailed counsel for the Qubaisi Claimants to ask
14   again if the latter would agree to accept the Offer.         On March
15   6, 2020, counsel for the Government notified counsel for the
16   Qubaisi Claimants that Movants intended to seek an ex parte
17   order to amend the Interlocutory Sale Order authorizing the
18   Government to accept the Offer.      On March 9, 2020, counsel for
19   the Qubaisi Claimants notified counsel for the Government by e-
20   mail that they would not agree to accept the Offer and
21   understood Movants would seek ex parte relief, but did not
22   indicate whether they would oppose the request.
23        Counsel for the Qubaisi Claimants are:        Sharie A. Brown,
24   Troutman Sanders LLP, 401 9th Street, NW, Suite 1000, Washington,
25   D.C. 20004-2134, Telephone: (202) 274-2950, E-mail:
26   sharie.brown@troutmansanders.com and Peter N. Villar, Troutman
27   Sanders LLP, 5 Park Plaza, Suite 1400, Irvine, CA 92614,
28

                                        3
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 4 of 14 Page ID #:1238



1    Telephone: (949) 622-2700, E-mail:
2    peter.villar@troutmansanders.com.
3         A proposed order is lodged herewith.
4
5    DATED: March 16, 2020           Respectfully submitted,
6                                    DEBORAH CONNOR
                                     Chief, Money Laundering and Asset
7                                    Recovery Section (MLARS)
8
                                     NICOLA T. HANNA
9                                    United States Attorney
10                                    /s/ Barbara Y. Levy
11                                   JOHN J. KUCERA
                                     MICHAEL R. SEW HOY
12                                   Assistant United States Attorneys
13                                   WOO S. LEE
14                                   Deputy Chief, MLARS
                                     BARBARA LEVY
15                                   Trial Attorney, MLARS
16                                   Attorneys for Plaintiff
17                                   UNITED STATES OF AMERICA

18   DATED: March 16, 2020            /s/ (by e-mail confirmation)
                                     DAVID KETTEL
19                                   Theodora Oringher PC
20
                                     Attorneys for Claimant
21                                   Board Managers of the Walker Tower
                                     Condominium, a/k/a Residential
22                                   Section of the Walker Tower
23                                   Condominium

24
25
26
27
28

                                        4
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 5 of 14 Page ID #:1239



1                     MEMORANDUM OF POINTS AND AUTHORITIES
2
3      I.      INTRODUCTION
4           Movants, by and through their respective undersigned
5    counsel, hereby respectfully submit this Joint ex parte motion
6    to amend the interlocutory sale order entered by the Court on
7    July 3, 2019 (“Interlocutory Sale Order”, DN 88) for the
8    Defendant Real Property pursuant to 18 U.S.C. §§ 981(g)(6) and
9    983(j).
10          In accordance with the sale procedures set forth in the
11   Interlocutory Sale Order, Movants have identified a buyer for
12   the Defendant Real Property, and have determined that the
13   buyer’s offer (“Offer”) is the highest available reasonable
14   price for the Defendant Real Property.       The Offer is time-
15   sensitive and is likely to be withdrawn if the parties cannot
16   respond to it within approximately one week’s time.         In June
17   2019, the parties stipulated that an interlocutory sale of the
18   Defendant Real Property was appropriate because, among other
19   things, is the property was (i) falling into “further disrepair
20   by the day;” (ii) the condition of the property would
21   “inevitably continue to decline;” and (iii) total annual
22   expenses of nearly $250,000 per year would continue to go unpaid
23   by the Qubaisi Claimants if the property was not sold.         See DN
24   88, ¶¶ 3-5.    All of those things continue to be true.       The
25   Qubaisi Claimants agreed that they would “execute any and all
26   documents necessary to consummate the sale of the Defendant Real
27   Property, to convey clear title of the property to the buyers,
28   and to further implement the terms of the” parties’ stipulation.

                                        5
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 6 of 14 Page ID #:1240



1    Id. at ¶ 11.   Yet, in spite of the Government’s best efforts to
2    persuade the Qubaisi Claimants to accept the Offer or,
3    alternatively, understand the underlying basis for their
4    concerns, the Qubaisi Claimants have declined to clarify their
5    reasons for rejecting the Offer.
6         In an effort to preserve the Defendant Real Property’s
7    value, including paying off the substantial, accruing fees owed
8    to the Board of Managers by the Qubaisi Claimants from the gross
9    proceeds of the sale, the Movants request that the Court enter
10   an Amended Order for Interlocutory Sale, as described below, and
11   as set out in the proposed Amended Order lodged
12   contemporaneously herewith.     Ex parte relief is necessary
13   because the Offer is time-sensitive and not likely to be matched
14   in the foreseeable future.     Furthermore, selling the Defendant
15   Real Property at the present time will preserve the value of the
16   substitute res available for all of the parties in this
17   litigation.
18
19     II.   BACKGROUND
20        On July 20, 2016, the Government initiated this civil
21   forfeiture action alleging that the Defendant Real Property is
22   subject to forfeiture pursuant to Title 18, United States Code,
23   Sections 981(a)(1)(A) and 981 (a)(1)(C). (DN 1).        Subsequently,
24   the United States filed a First Amended Verified Complaint for
25   Forfeiture In Rem on August 4, 2017 (“FAC”). (DN 55).         Notice
26   was given and published according to law.
27        On October 3, 2016 and October 11, 2017, respectively, the
28   Board of Managers filed verified claims in response to the

                                        6
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 7 of 14 Page ID #:1241



1    Complaint (DN 16) and to the FAC.      (DN 63).    On October 7, 2016,
2    and October 14, 2017, respectively, the Qubaisi Claimants filed
3    verified claims in response to the Complaint (DN 18) and to the
4    FAC.    (DN 64).   Claimant Board of Managers filed an answer to
5    the Complaint on October 14, 2016.      (DN 28).    The Qubaisi
6    Claimants filed an answer to the Complaint on October 28, 2016
7    (DN 38), and an answer to the FAC on November 10, 2017.          (DN
8    67).
9           On September 13, 2017, the Court imposed a stay for all
10   purposes except for the filing of timely claims. (DN 62).          Aside
11   from the Qubaisi Claimants and the Board of Managers, no other
12   individual or entity has filed a claim or answer in this action,
13   and the time for doing so has expired.
14          On June 25, 2019, the parties filed a stipulation seeking
15   to lift the stay for the sole purpose of entering an order
16   authorizing an interlocutory sale of the Defendant Property.
17   (DN 85).    On June 27, 2019, the Court entered an order lifting
18   the stay for this limited purpose.      (DN 86).
19          On June 28, 2019, the parties filed a stipulation for entry
20   of an interlocutory sale order.      (DN 87).   The parties
21   stipulated that a sale was appropriate and necessary because:
22   “(i) the property [was] at risk of deterioration and damage as
23   it [would] be uninhabited during the pendency of this litigation
24   if it is not sold to a third party; and (ii) the expense of
25   keeping the property [were] excessive and/or [were]
26   disproportionate to its fair market value.”        Id. ¶ 3.
27          On July 3, 2019, the Court entered the Interlocutory Sale
28   Order (DN 88),     which specified that the “sale price shall be no

                                        7
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 8 of 14 Page ID #:1242



1    less than an amount mutually agreed to by the Government and
2    [claimant 212 West 19th Street LLC].” Id. at 8.         The
3    Interlocutory Sale Order further provided that “[a]ny real
4    property taxes or condominium/homeowner fees that were assessed,
5    billed, and otherwise due prior to the date of the
6    [Interlocutory Sale] Order will be the sole responsibility of,
7    and paid for by” claimant 212 West 18th Street LLC.           Id. at 9.
8         During February 2020, counsel for the Government and the
9    Qubaisi Claimants conferred on multiple occasions regarding the
10   Offer.   (Levy Decl. ¶ 7.) On or about March 9, 2020, counsel for
11   the Qubaisi Claimants notified the Government that they would
12   not consent to the Offer, but failed to provide an explanation
13   for their objection.     (Id. ¶ 8.)       To date, the Offer remains the
14   highest available reasonable offer for the Defendant Real
15   Property.   (Id. ¶ 6.)
16
17     III. ARGUMENT
18        This Court’s Standing Order recognizes that, “[e]x parte
19   applications are solely for extraordinary relief and are rarely
20   justified.”   See DN 11 at 16 (citing Mission Power Engineering
21   Co. v. Continental Casualty Co., 883 F. Supp. 488 (C.D. Cal.
22   1995).   Here, ex parte relief is justified because the Court has
23   previously determined (with the concurrence of all the real
24   parties in interest) that good cause exists for an interlocutory
25   sale of the Defendant Real Property.         (DN 88.)   By opposing the
26   current time-sensitive offer for no clear reason, the Qubaisi
27   Claimants are acting inconsistently with their own prior consent
28   to the Interlocutory Sale Order and the Order itself, to the

                                           8
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 9 of 14 Page ID #:1243



1    detriment of the other parties.      Rejecting the Offer with no
2    alternate offer in sight also results in prejudice to the other
3    residents of the Walker Tower Condominium, who are not parties
4    to this action, but are nonetheless forced to bear the costs of
5    the accruing condominium fees that the Qubaisi Claimants have
6    failed and refused to pay, notwithstanding their agreement to do
7    so as the titled owners of the Defendant Property.         (Kettel
8    Decl. ¶ 6.)
9         Title 18, Section 981(g)(6) of the United States Code
10   specifies that a court “shall enter any order necessary to
11   preserve the value of the property or to protect the rights of
12   lienholders or other persons with an interest in the property
13   while the stay is in effect” (emphasis added).        Section 983(j)
14   of Title 18 also grants courts authority to, “take any other
15   action to seize, secure, maintain, or preserve the availability
16   of property subject to civil forfeiture.”
17        Here, an Amended Order pursuant to 18 U.S.C. §§ 981(g) and
18   983(j) authorizing the Government to accept the Offer is
19   necessary and appropriate to preserve the value of the Defendant
20   Real Property because the Offer is the highest available and
21   commercially reasonable price 1, (Levy Decl. ¶ 6; Beare Decl.
22   ¶ 5), and time-sensitive, substantial fees owed to the Board of
23   Managers are continuing to accrue due to the failure of the
24   Qubaisi Claimants to fulfill their financial obligations arising
25   from their ownership of the Defendant Real Property, and current
26
27   1The government has filed contemporaneously with the application
28   a request for leave to disclose the material terms of the Offer,
     contained in the Beare Decl., under seal.
                                     9
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 10 of 14 Page ID #:1244



1    market conditions do not suggest that the parties are likely to
2    receive a comparable offer in the near future.         The Qubaisi
3    Claimants have not articulated what prejudice, if any, they
4    would face if Movants accepted the Offer.        Nor can they do so,
5    as the sale of the Defendant Real Property will result in the
6    satisfaction of the accruing fees that the Qubaisi Claimants are
7    required but refusing to pay, and will maximize the value of the
8    substitute res subject to litigation, as the Qubaisi Claimants
9    acknowledged in the stipulation requesting entry of the original
10   Interlocutory Sale Order.     See DN 87 at ¶ 3.
11       A. Accepting the Current Offer Will Preserve The Value of the
            Defendant Real Property
12
13         The current Offer is the highest available reasonable price

14   for the Defendant Real Property, and is time-sensitive in

15   nature.    (Levy Decl. ¶¶ 4, 6.)    The listing agent for the

16   Defendant Real Property has advised counsel for both the

17   Government and the Qubaisi Claimants that despite indications of

18   interest by several potential buyers, there have only been three

19   formal offers for the Defendant Real Property since the entry of

20   the Interlocutory Sale Order.      (Id. at 4.)    Furthermore, the

21   amount of the incoming offers have decreased over time. 2         (Id.)

22         The Qubaisi Claimants, who are delinquent in their own

23   financial obligations relating to the Defendant Real Property,

24   resulting in a constant drain on the equity in the property,

25   have provided no justification for their refusal to accept the

26   Offer.    Meanwhile, the Qubaisi Claimants remain firm in their

27
28   2 The Offer is $2 million less than the price initially proposed
     by this buyer in or around November 2019. (Levy Decl. ¶ 4.)
                                     10
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 11 of 14 Page ID #:1245



1    refusal to pay any of the delinquent property taxes or amounts
2    due to the Board of Managers for which they are responsible.
3    (Id. ¶ 9.) These taxes and fees continue to accrue, to the
4    detriment of the Board of Managers and other residents of the
5    Walker Tower Condominium (Kettel Decl. ¶¶ 3-6.), and represent a
6    consistent loss of equity that will never be recouped.          The
7    property also continues to fall into a further state of
8    disrepair.   (Levy Decl. ¶ 5.)
9
10     B. An Interlocutory Sale Will Preserve the Interests of the
          Parties
11
12        An order for interlocutory sale of property subject to a

13   stayed civil forfeiture proceeding must be made consistent with

14   both the requirements of Supplemental Rule G(7) for Admiralty or

15   Maritime Claims and Asset Forfeiture Actions (“Rule G(7)”) and

16   Section 981(g)(6).    United States v. Real Property and Residence

17   Located at 4816 Chaffey Lane, 699 F.3d 956, 961 (6th Cir. 2012).

18   Pursuant to Section 981(g)(6), a court’s ability to order an

19   interlocutory sale under Rule G(7) during the pendency of a stay

20   is limited only to situations where such sale “would diminish

21   the asset’s value or harm the rights of a lienholder or third

22   party.”   Id; see also United States v. Real Property Located at

23   272 Old Montauk Highway, Montauk, N.Y., 11954, 298 F.R.D. 43, 50

24   (E.D.N.Y. 2014) (citing 4816 Chaffey Lane).

25        Here, there is no question that expediting the sale of the

26   Defendant Real Property as Movants request, will preserve the

27   asset’s value by protecting the equity in the property from

28   being further reduced.     Far from harming the rights of any

                                        11
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 12 of 14 Page ID #:1246



1    lienholder or third party, the sale would result in the
2    immediate satisfaction of delinquent fees and taxes, resulting
3    in a direct benefit to the Board and other residents of Walker
4    Tower, who are utterly blameless here.       Finally, accepting the
5    Offer will maximize the substitute res available in the
6    forfeiture action, protecting the value of the Defendant Real
7    Property for the benefit of the Government and the Claimants.
8    See 272 Old Montauk Highway, 298 F.R.D. 43 (a sale to preserve
9    the equity in a property when claimant has defaulted on the
10   mortgage is consistent with both Rule G(7) and § 981(g)(6));
11   4816 Chaffey Lane, 699 F.3d at 961–62 (upholding interlocutory
12   sale of yacht on which claimant had stopped paying the mortgage
13   because such sale preserves whatever equity claimant had in the
14   property and thus does not diminish its value). Conversely,
15   allowing the Qubaisi Claimants to both reject the Offer for no
16   articulable reason while allowing them to maintain their
17   financial delinquencies will cause direct harm to the interests
18   of Movants and the non-party Walker Tower residents.         The
19   apparent willingness of the Qubaisi Claimants to watch the value
20   of the Defendant Real Property erode while simultaneously
21   refusing to fulfill their most basic obligations concerning the
22   property, is – at least – a sign of their lack of confidence
23   that they are likely to prevail in this case and – at worst – a
24   naked attempt to hold the Defendant Real Property hostage in
25   order to gain an unfair advantage over parties that are
26   suffering actual damages as a result of the Qubaisi Claimants’
27   intransigence.
28

                                        12
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 13 of 14 Page ID #:1247



1      IV.   CONCLUSION
2         For the foregoing reasons, the Movants respectfully request
3    that the Court enter the proposed order lodged herewith.
4
5    DATED: March 16, 2020
6                                    Respectfully submitted,
7                                    DEBORAH CONNOR
                                     Chief, Money Laundering and
8                                    Asset Recovery Section (MLARS)
9
                                     NICOLA T. HANNA
10                                   United States Attorney
11                                   /s/ Barbara Y. Levy
12                                   BARBARA LEVY
                                     Trial Attorney, MLARS
13                                   JOHN KUCERA
                                     MICHAEL SEW HOY
14                                   Assistant United States Attorneys
15
                                     Attorneys for Plaintiff
16                                   UNITED STATES OF AMERICA
17   DATED: March 16, 2020           /s/(per e-mail confirmation)
18                                   DAVID KETTEL
                                     Theodora Oringher PC
19
                                     Attorneys for Claimant
20                                   Board Managers of the Walker Tower
21                                   Condominium, a/k/a Residential
                                     Section of the Walker Tower
22                                   Condominium
23
24
25
26
27
28

                                        13
 Case 2:16-cv-05376-DSF-PLA Document 93 Filed 03/16/20 Page 14 of 14 Page ID #:1248



1                            CERTIFICATE OF SERVICE
2
3         The undersigned certifies that on this 13th day of March
4    16, 2020, the foregoing NOTICE OF EX PARTE APPLICATION AND EX
5    PARTE APPLICATION FOR AMENDED ORDER FOR INTERLOCUTORY SALE AND
6    SUBSTITUTE RES PURSUANT TO 18 U.S.C. §§ 981 (g)(6) and 983(j)
7    was served via the Court’s CM/ECF System on counsel of record
8    for all parties in accordance with Local Rule 5-3.2.1.
9
10                                           /s/ Barbara Y. Levy
                                              Barbara Levy
11                                            Trial Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        14
